DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of 
(i-a) a Syk Inhibitor;
(i-b) Bosutinib (SKI-606) and an analog thereof; and
(ii-c) both prophylaxis and treatment of ALS,
in the reply filed on 7/9/2018 is acknowledged.  The Examiner notes the cancelation of the “prophylaxis” embodiment.  Thus, subject matter under examination is changed to the treatment of ALS remaining in claim 16
Claims 32-36, 39 & 41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable without traverse in the reply filed on 7/9/2018.
The claims drawn to the elected species were previously indicated not to be allowable (see rejections presented below).  Therefore, the election was given effect and examination has been limited to the Markush-type claim and claims to the elected species (see MPEP 803.02).  
Newly submitted claims 43-48 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims each recite subject matter not identified in the specification as originally filed and not identified in the original claims: done by different entities (claim 43); directing identification (claim 44), directing administration (claim 45), prescribing the administration (claim 46), supplying an effective amount (claim 47), directing identification of a subject and prescribing the administration (claim 48).  Each of these require different entities, or use of prescribing or supplying (each of which also involve different entities); each is patentably distinct from the originally elected prophylaxis and treatment of generic ALS comprising administering an effective amount of bosutinib, requiring additional personnel, supplying (typically done by another entity, such as a pharmacy), or prescribing (actual taking of the dose (treating ALS) requires extra steps of filling prescription at a pharmacy). Because each contain new matter, they are co-patentable with recited independent claim 16.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-48 are withdrawn from consideration 
It is noted that the original claims did not present any specific subtypes of ALS: having a mutation in SOD1 and/or C9orf72 or sporadic ALS.  However, the applied prior art teaches all of these alternatives.  Accordingly, these alternatives of claim 16, which as amended, required selecting a subject with a SOD1 and/or C9orf72 mutation or sporadic ALS are each examined.

Response to Arguments
Applicants' arguments, filed 2/2/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 38, 40, 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rubin (US 2016/0082015 A1; 2016; filed 2014 Apr; priority 2013; cited in a prior Office action).
Rubin teaches methods for treatment of neurodegenerative disorders such as Amyotrophic lateral sclerosis (ALS) are described herein (abstract).  A method of treating ALS in a subject in need thereof, comprising administering an effective amount of an agent that inhibits HGK (HPK/GC kinase-like kinase, [0006], [0072], also known as mitogen-activated protein kinase kinase kinase kinase 4, MAP4K4, [0073]) to the subject [0007], claim 4.  It should be appreciated that the HGK inhibitor can be any of the inhibitors described herein [0190]. Table 1 includes exemplary agents that inhibit HGK [0081].  One of the most potent compounds (resulting in the 5th lowest amount of HGK remaining kinase activity) listed is Applicant elected bosutinib (Table 1, [0081]).  
Regarding the amendment to independent claim 16, in some embodiments, the motor neuron comprises a mutation in a gene encoding superoxide dismutase 1 (SOD1) [0004], [0022], claim 121.  Most cases of ALS occur sporadically; and there is a familial form which often results from mutation of the superoxide dismutase gene or SOD [0226].  A very recent identification of a hexanucleotide repeat expansion within the C0orf72 gene points to it as the 
It is noted that Figure 3, based on kempaullone used with MN having a SOD1 mutation, documents improvement in survival of this HGK inhibitor:

    PNG
    media_image1.png
    373
    521
    media_image1.png
    Greyscale

Kenpaullone was discovered to inhibit HGK by Rubin , and is taught by be the basis for the present invention [0190].  Because bosutinib is taught to be a more potent inhibitor of HGK than kenpaullone (Table 1), Rubin provides the needed 

Applicant argues:
Claim 16 (and, thus, claims 32-36 and 38-42, as well as new claim 43, dependent thereon) recites a method for the treatment of (a) ALS having mutation in SOD1 gene and/or C9orf72 gene and (b) sporadic ALS, comprising (i) selecting a subject suffering from (a) ALS having mutation in SOD1 gene and/or C9orf72 gene or (b) sporadic ALS, and (ii) administering an effective amount of one or more kinase inhibitors selected from the group consisting of Sunitinib and Bosutinib (SKI-606) to the subject. 
Thus, claims 16, 32-36, and 38-43 require a step of selecting particular subjects with specific types of ALS and treating the selected subjects with bosutinib and/or sunitinib. 
The specification of the present application provides experimental evidence demonstrating that bosutinib and sunitinib show different effects in different ALS subpopulations, i.e., significantly higher efficacy for ALS patients with mutations in SOD1 and/or C9orf72 and sporadic ALS patients (see Table 6 and specification paragraph 0152 of the present application).  
In contrast, Rubin does not describe selecting particular subjects with the specific types of ALS as recited in the claims and administering a specific drug (e.g., bosutinib or sunitinib) to the selected particular subjects. 
Rather, Rubin discloses a method for treating or preventing ALS generally, i.e., without the selection or identification of particular subjects with the specific types of ALS recited in the claims, by administering an HGK inhibitor. 
Moreover, while Rubin discloses that bosutinib and sunitinib have HGK inhibitory activity (see claim 4 and Table 1), Rubin does not provide specific experimental evidence relating to the effects of bosutinib and sunitinib on ALS, let alone subjects selected as having the particular types of ALS recited in the claims. 
As described in the Declaration under 37 C.F.R. § 1.132 of Haruhisa Inoue, which is submitted herewith, some HGK inhibitors described in Rubin, such as JAK3 inhibitor, do not have a therapeutic effect on ALS. Applicant notes that Table 1 of Rubin shows that JAK3 inhibitor has a stronger HGK kinase inhibitory activity than bosutinib. 
As such, there exist HGK kinase inhibitors with stronger HGK kinase inhibitory activity than bosutinib but weaker or no therapeutic effect on ALS. In other words, there 

This is not persuasive.  
It has previously been noted that sunitinib was not elected, and is not subject matter under examination.  This is still the case.  
Rubin clearly teaches bosutinib, as a suitable HGK inhibitor, and documents this compound is the 5th most active compounds for use in the methods of treating ALS taught.
The teachings of Rubin clearly discuss recognized subtypes types of ALS required by instant claims 16, 40 & 42.  This is construed as a teaching of therapy to each of the patient subpopulations, indicating a subject from each of these subpopulations is selected, satisfying step (i) of amended claim 16.  As documented by the rejection, Rubin teaches:
… in some embodiments, the motor neuron comprises a mutation in a gene encoding superoxide dismutase 1 (SOD1) [0004], [0022], claim 121.  Most cases of ALS occur sporadically; and there is a familial form which often results from mutation of the superoxide dismutase gene or SOD [0226].  A very recent identification of a hexanucleotide repeat expansion within the C0orf72 gene points to it as the most frequent pathogenic cause of ALS identified thus far, accounting overall for about 6% of sporadic ALS cases and about 36-40% of familial ALS cases [0004].  Thus, in treating ALS [0009] with bosutinib (Table 1), treating each patient subpopulation, 
Treatments of ALS are thus construed to anticipate each of the three ALS subtypes taught.  In addition, the Examples clearly utilize various SOD1 mutants (see for example the benefit in Figure 3 C).  It is clear that each of the patient subpopulations taught are intended for the therapy of ALS; i.e., are intended to be selected, for the administration of bosutinib.
The “credible reason” to administer is that bosutinib is clearly taught as the 5th most potent compound that inhbits HGK taught by Rubin, and thus anticipates in the treatments of ALS taught.  See also Figure 3C, provided in the rejection
Specific experimental evidence is not a requirement of enablement in support of anticipation.  However, experimental evidence utilizing an alternate HGK inhibitor is shown, in, e.g., Figure 3 C; taken together with the recognition that bosutinib is more potent as an HGK inhibitor than Kenpaullone (Table 1), the method is considered enabled.  As discussed in MPEP 2121 prior art is presumed to be operable/enabling: 
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

§ 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement." 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559.
The burden is shifted to Applicant to rebut the presumption of operability/ enablement.  This burden is not met by mere argument about lack of experimental evidence.
The Examiner has reviewed the Declaration of Haruhisa Inoue under 37 CFR 1.132 filed 2/2/2021, but it has not been found persuasive to overcome the anticipation or the obviousness rejections.
The Declaration provides evidence that iPSCs from patients with a SOD1 mutation, had reduced survival of motor neurons under conditions studied; addition of the JAK3 inhibitor identified by Rubin in Table 1 had a small, but not significant improvement in survival MN %.  This evidence (if comparable to Rubin examples?) only documents one of the compounds of Table 1 does not appear to work for the same improvement of MN as kenpullone, shown in Figure 3 C.  The Experiment tested a compound which is not subject to the instant claims.  
MPEP 716.07 discussed inoperability of references, indicating every patent is presumed valid. Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re 
There is no showing that Declarant made the typical experimentation and adaptations within the skill of the competent worker, to achieve results similar to Rubin, such as those of Figure 3 C for the compound tested.
MPEP 716.07 also indicates:
Where the affidavit or declaration presented asserts inoperability in features of the reference which are not relied upon, the reference is still effective as to other features which are operative. In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949).  
Even if Declarant has established inoperability of the single JAK3 Inhibitor taught in Table 1, it has not tested the compound relied on, Applicant elected bosutinib (nor for that matter, kenpaullone, used in many of the examples of Rubin).  Based on In re Shepherd, the reference remains effective as to other features which are operative; i.e., bosutinib being utilized for treating ALS for the claimed patient subpopulations.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 38, 40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 2016/0082015 A1; 2016; filed 2014 Apr; priority 2013; cited in a prior Office action) as applied to claims 16, 38, 40, 42 above.
Teachings of Rubin are set forth above.
The position has been adopted that ALS with a SOD1 mutation, with a 9orf72 mutation and sporadic ALS subpopulations are each explicitly taught by Rubin; these indicate “selection of a subject suffering from ALS having a mutation in SOD1 gene or in C9orf72 gene or sporadic ALS, step (i) of claim 16; each patient ALS subpopulation identified with SOD1 mutation, sporadic ALS and mutation of C9orf72 gene are each considered anticipated, and implies selecting a subject from each of these patient subpopulations.  However, in the interest of compact prosecution, the Examiner acknowledges Applicant’s prior argument that the amended identified subjects (now identified in step (i) of claim 16) are not selectively taught for administration of HGK kinase drug.  Even if the teachings were construed as insufficient to anticipate step (i), to select an ALS patient with a SOD1 mutation, a 9orf72 mutation, or a patient with sporadic ALS, to whom Applicant elected bosutinib is administered in step (ii), it would have been obvious to characterize the type of ALS patient, identifying one of the types explicitly taught (identifying a patient with ALS and a 9orf72 mutation, or a patient with sporadic ALS), and to administer the required effective amount of bosutinib to said patient, rendering obvious claims 16, 38, 40, & 42. 
The motivation would have been the expected benefit in the specific ALS patient subpopulations taught.  In addition the Examiner notes that Kenpaullone, th best performing compound of Table 1 (Applicant elected Bosutinib).
Claim 4 of Rubin teaches treating ALS with an effective amount of a HGK inhibitor; the elected bosutinib is taught as one of the 5 most active HGK inhibitors in Table 1; claim 23 depends from, inter alia claim 4, and teaches the ALS patient has a mutation in SOD1, clearly indicating step (i) selecting a subject suffering from ALS with a SOD1 mutation).  Similarly, selecting a subject with the most common 9orf72 mutation in ALS patients (highest %) and sporadic ALS are alternatively obvious in therapy with bosutinib, based on the clear recognition of each of these patient populations by Rubin, based on extension of the method taught to these subpopulations, also taught 

Applicant further argues about the Office reliant on Stewart.

This is not persuasive.  Rubin clearly documents teachings of the frequency of C9orf72 mutations: The very recent identification of a hexanucleotide repeat expansion .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 38, 40, 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 & 6 of copending Application No. 16/766,675 in view of Rubin (US 2016/0082015 A1; 2016; filed 2014 Apr; priority 2013; cited in a prior Office action). The copending claims are drawn in part, to a method for treating ALS, and the active compound included bosutinib (copending claim 6).  The copending claims do not require ALS subject subpopulations, or selecting one of these, as required by instant claim 16.  As discussed above, Rubin clearly teaches therapy of ALS with, inter alia, bosutinib.  The instant specifically recited patient subpopulations are taught by Rubin.  Thus, in the copending treatment embodiments, it would have been obvious to apply the treatments to each of the patient subpopulations of the instant claims (those of Rubin), giving the instant methods. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611